 



Exhibit 10.24

PURCHASE AND SALE AGREEMENT

     This PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into as of
November 23, 2004, by and among Hines U.S. Core Office Capital Associates II
Limited Partnership (the “Hines Limited Partner”), a Delaware limited
partnership, Hines REIT Properties, L.P. (the “Hines REIT OP”), a Delaware
limited partnership, and Hines U.S. Core Office Capital LLC (the “General
Partner”), a Delaware limited liability company and the general partner of
Hines-Sumisei U.S. Core Office Fund, L.P. (the “Partnership”), a Delaware
limited partnership.

SUMMARY

     This Agreement provides for the sale by the Hines Limited Partner to the
Hines REIT OP of 35,000 Partnership Units (as defined in the Fourth Amended and
Restated Agreement of Limited Partnership, dated August 11, 2004, of the
Partnership (the “Partnership Agreement”)) for $35 million in cash to be paid
over time as provided herein. Capitalized terms used and not otherwise defined
herein have the meanings given to them in the Partnership Agreement.

     In consideration of the mutual covenants, representations, and warranties
made herein, and other good and valuable consideration, the receipt and
sufficiency of which the parties acknowledge, the parties hereto agree as
follows:

     SECTION 1. Conveyance of Partnership Units. The Hines Limited Partner
hereby conveys to the Hines REIT OP all right, title, and interest in and to
35,000 Partnership Units (the “Transferred Units”) held by the Hines Limited
Partner, free and clear of all liens and encumbrances other than those created
by the Partnership Agreement and this Agreement.

     SECTION 2. Payment for Transferred Units.

     (a) Concurrently with the execution and delivery of this Agreement, the
Hines REIT OP shall pay $19,075,849 to the Hines Limited Partner by wire
transfer of immediately available funds to an account previously designated by
the Hines Limited Partner. The Hines REIT OP shall pay to the Hines Limited
Partner an additional $15,924,151 (the “Deferred Purchase Price”) in cash as
soon as it has funds available to make such payment; provided that the Hines
REIT OP shall pay the full amount of the Deferred Purchase Price no later than
June 18, 2005. The Hines REIT OP may pay the Deferred Purchase Price in any
number of installments of any size it chooses of $1,000 or more.

     (b) If the Partnership makes any distribution in respect of the Transferred
Units with respect to any period beginning on a date prior to the date of this
Agreement (the “Effective Date”) and ending after the Effective Date, then the
Hines REIT OP shall pay to the Hines Limited Partner a portion of any such
distribution in an amount equal to the total amount of such distribution
multiplied by a fraction whose numerator is the number of days in the period
beginning on the first day of the period covered by such distribution and ending
on the Effective

 



--------------------------------------------------------------------------------



 



Date and whose denominator is the total number of days in the period covered by
such distribution. Any payment made pursuant to this Section 2(b) shall not be
counted toward the payment of the Deferred Purchase Price.

     (c) Within 15 days after the Partnership makes a distribution in respect of
the Transferred Units with respect to any period beginning on or after the
Effective Date during which any portion of the Deferred Purchase Price remained
unpaid, Hines REIT OP shall pay the Hines Limited Partner interest on the
portion of the Deferred Purchase Price that remained unpaid during such period
in an amount equal to the Distribution Equivalent Amount for such period. For
these purposes, the Distribution Equivalent Amount for a period shall equal that
portion of any distribution made by the Partnership in respect of the period
that would have been made to the Hines Limited Partner, if (A) 15,924.151 of the
Transferred Units had not been conveyed on the Effective Date but were instead
conveyed as payments were made in respect of the Deferred Purchase Price, with
each payment resulting in the conveyance of a number of the Transferred Units
determined by dividing the amount paid by $1,000 per Transferred Unit, and
(B) allocating a distribution made in respect of any period ratably to each day
in the period and assuming the Partnership made a distribution on each day
during such period in the amount so allocated. Any payments made pursuant to
this Section 2(c) shall not be counted toward the payment of the Deferred
Purchase Price.

     (d) It is the intent of the parties that interest be paid by Hines REIT OP
to Hines Limited Partner at a rate of no less than 2.37% per annum on the amount
of the Deferred Purchase Price that remains unpaid from time to time during the
period beginning on the Effective Date and ending on the date the Deferred
Purchase Price is paid in full. Accordingly, and notwithstanding anything herein
to the contrary, if the total amount of all payments made by Hines REIT OP
pursuant to Section 2(c) results in a lower rate of interest, then Hines REIT OP
shall pay to Hines Limited Partner the full amount of such deficiency at the
time the final payment due under Section 2(c) is made.

     (e) As long as any portion of the Deferred Purchase Price remains unpaid,
the Hines REIT OP shall not dispose of any of the Transferred Units, unless,
concurrently with such disposition, the unpaid portion of the Deferred Purchase
Price is paid in full. The General Partner shall not consent to or acknowledge
or record on the books of the Partnership any disposition of any of the
Transferred Units that violates this Section 2(e).

     SECTION 3. Acknowledgment and Admission

     (a) The General Partner acknowledges and consents to the conveyance of the
Transferred Units to the Hines REIT OP and shall record the same in the books
and records of the Partnership. The Hines REIT OP shall be the owner of all
35,000 of the Transferred Units notwithstanding the deferral of the Deferred
Purchase Price as provided above.

     (b) The General Partner shall amend the Partnership Agreement to provide
for the admission of the Hines REIT to the Partnership as the Non-Managing
General Partner as

2



--------------------------------------------------------------------------------



 



provided in Section 5.11 of the Partnership Agreement and shall admit the Hines
REIT OP as the Non-Managing General Partner of the Partnership. All Partnership
Units held by the Hines REIT OP shall be held in respect of its interest as the
Non-Managing General Partner.

     SECTION 4. Representations and Warranties of the Hines REIT OP. The Hines
REIT OP represents and warrants to the Hines Limited Partner and the General
Partner as follows:

     (a) The Hines REIT OP has been duly formed and is validly existing in good
standing under the jurisdiction of its formation. The Hines REIT OP has full
capacity, power, and authority to execute, deliver, and perform its obligations
under this Agreement and to acquire and pay for the Transferred Units. The Hines
REIT OP’s purchase of the Transferred Units and its execution, delivery, and
performance of this Agreement have been authorized by all necessary action on
the Hines REIT OP’s behalf, and this Agreement is the Hines REIT OP’s legal,
valid, and binding obligation, enforceable against the Hines REIT OP in
accordance with its terms.

     (b) The Hines REIT OP understands that it must bear the economic risk of an
investment in the Transferred Units for an indefinite period of time because,
among other reasons, the offer and sale of Partnership Units have not been
registered under the Securities Act or any state securities law and, therefore,
Partnership Units cannot be sold unless they are subsequently registered under
the Securities Act or any state securities law or an exemption from such
registration is available, and that applicable state securities laws may further
restrict transfers. The Hines REIT OP also understands that there are
substantial restrictions on the transferability of the Transferred Units, and
that the Transferred Units may not be sold, exchanged, assigned, or transferred
unless all of the applicable conditions set forth in Article X of the
Partnership Agreement are satisfied or waived.

     SECTION 5. Representations and Warranties of the Hines Limited Partner. The
Hines Limited Partner hereby represents and warrants to the Hines REIT OP and
the General Partner as follows:

     (a) The Hines Limited Partner has been duly formed and is validly existing
in good standing under the jurisdiction of its formation. The Hines Limited
Partner has full capacity, power, and authority to execute, deliver, and perform
its obligations under this Agreement and to convey the Transferred Units. The
Hines Limited Partner’s conveyance of the Transferred Units to the Hines RET OP
and its execution, delivery, and performance of this Agreement have been
authorized by all necessary action on the Hines Limited Partner’s behalf, and
this Agreement is the Hines Limited Partner’s legal, valid, and binding
obligation, enforceable against the Hines Limited Partner in accordance with its
terms.

     (b) Immediately prior to the execution and delivery of this Agreement, the
Hines Limited Partner holds good and valid title to the Transferred Units, free
and clear of any

3



--------------------------------------------------------------------------------



 



security interests, options, warrants, purchase rights, contracts, commitments,
equities, claims, demands, or other encumbrances of any kind, except as provided
in the Partnership Agreement and such purchase rights as have previously been
granted to the Hines REIT OP.

SECTION 6. Miscellaneous.

     (a) Remedies. If the Hines REIT OP fails to pay the Deferred Purchase Price
in full by June 18, 2005, then the Hines Limited Partner shall be entitled to
recover, in addition to the portion of the Deferred Purchase Price not paid,
costs of collection, including reasonable attorneys fees.

     (b) Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement and the consummation of the transaction contemplated hereby.

     (c) Complete Agreement. This Agreement embodies the complete agreement and
understanding among the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements, or representations
by or among the parties, written or oral, which may have related to the subject
matter hereof in any way.

     (d) Further Assurances. The parties agree to take such further action and
execute and deliver such further documents as may be necessary to more fully
give effect to the intentions of this Agreement.

     (e) Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

     (f) Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and assigns.

     (g) Governing Law. All questions concerning the construction, validity, and
interpretation of this Agreement will be governed by and construed in accordance
with the laws of the State of New York.

     (h) Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of all the parties hereto.

[signature page follows]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Purchase and Sale Agreement to be effective as of the date first written above.

                          HINES US CORE OFFICE CAPITAL LLC
 
                            By: Hines Interests Limited Partnership
 
                                By: Hines Holdings, Inc.
 
                   

              By:   /s/ Frank Apollo

                   

                  Name:   Frank Apollo

                  Title:   Vice President
 
                        HINES US CORE OFFICE CAPITAL
ASSOCIATES II LIMITED PARTNERSHIP
 
                            By: Hines Interests Limited Partnership
 
                                By: Hines Holdings, Inc.
 
                   

              By:   /s/ Charles M. Baughn

                   

                  Name:   Charles M. Baughn

                  Title:     Executive Vice President
 
                        HINES REIT PROPERTIES, L.P.
 
                            By: Hines Real Estate Investment Trust, Inc.
 
                   

          By:   /s/ Charles N. Hazen

               

              Name:   Charles N. Hazen

              Title:   President

 